DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Independent claims 1 and 5 are allowable. The Restriction Requirement as applied to claims depending from independent claims 1 and 5 therefore is withdrawn. Accordingly, claims 1-8 are indicated allowed.
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement as applied to claims 2 and 3 and 6 and 7, generically depending from claims 1 and 5, respectively, as set forth in the 4/1/2021 Office Action, is hereby withdrawn and claims 2 and 3 and 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
02.	Claims 1-8 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1 and 5 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: 
a method for attaching a semiconductor die to a substrate, comprising: providing a fully processed semiconductor wafer having a front side containing leads of said semiconductor die and a back side that is opposite to said front side; printing a layer of die attach material over said back side of said semiconductor wafer and then curing said printed layer of die attach material; applying a layer of 2-in-l die attach film over said layer of cured die attach material and then curing said 2-in-I die attach film; singulating said semiconductor wafer to create said semiconductor die having a front side containing said leads of said semiconductor die and a back side containing said cured 2-in-1 die attach film; and attaching said semiconductor die to said substrate by placing said back side of said semiconductor die onto said substrate, 
as the underlined limitations are specifically performed, and as they are interrelated with each other. 
With respect to independent process claim 5: 

as the underlined limitations are specifically performed, and as they are interrelated with each other. 
Although various prior art references (see, for example, Capote '426) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1 and 5, as these limitations are specifically performed and as they are interrelated with each other.
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814